t c summary opinion united_states tax_court richard alan cronk petitioner v commissioner of internal revenue respondent docket no 4544-04s filed date richard alan cronk pro_se aimee r lobo-berg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the court decides this case without regard to the burden_of_proof except that with respect to the addition_to_tax and the penalty the burden_of_proof is on respondent sec_7491 is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner realized interest_income from the redemption during of series e u s savings bonds inherited from his mother whether petitioner is liable for the addition_to_tax under sec_6651 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner’s legal residence was lake oswego oregon petitioner is an accountant and was employed as finance manager for the county housing authority at lake oswego oregon his work generally consisted of maintaining the books_and_records of his employer as well as handling financial transactions such as grants loans and the like between his employer and the u s department of housing and urban development the facts in this case are not in dispute petitioner’s mother esther g cronk died on date she left a last will and testament and under the terms of that will bequeathed her entire estate to petitioner the will was duly probated petitioner was recognized as his mother’s sole heir and legatee and he was placed in possession of her estate the record does not indicate what properties other than the savings bonds constituted the mother’s estate it appears that the probate succession proceedings were concluded in early although the record is not entirely clear as to when the following events occurred it appears that at some point in petitioner received a notice from the bank where his mother did business which stated that the annual fee for her safe deposit box was due petitioner was not aware that his mother had a safe deposit box and he accordingly went through the necessary procedures to have the box opened when the box was opened in petitioner discovered that his mother owned several series e u s savings bonds which she had purchased over the years the bonds totaled dollar_figure and petitioner was the named beneficiary on the bonds petitioner then proceeded to redeem the bonds petitioner was paid the principal of the bonds and the interest that had accrued on the bonds the interest totaled dollar_figure for the year petitioner received from the payer bank two forms 1099-int interest_income which totaled dollar_figure for the interest petitioner did not include the interest as income on hi sec_2001 federal_income_tax return the notice_of_deficiency which petitioner thereafter received attributed the dollar_figure in interest as income to him that income is the principal issue in this case the parties agree that for the years in which petitioner’s mother held the bonds her income was minimal and she did not file federal_income_tax returns thus income_tax on the bond interest was never paid shortly after petitioner received the notice_of_deficiency he prepared for the tax_year a federal_income_tax return in the name of his mother on which he reported the dollar_figure as interest_income the tax shown on that return was dollar_figure which included tax on the dollar_figure in interest on the bonds he mailed the return to the irs and included a check of dollar_figure the return was not accepted by the irs for the reason that petitioner’s mother died in and therefore was not a taxpayer in the dollar_figure check petitioner sent with the return was not returned to him nor was petitioner refunded that amount petitioner in the meantime filed a timely petition with the court with respect to series e u s savings bonds sec_454 allows a cash-basis taxpayer owner of such bonds for whom the entire_interest is includable in income at the maturity of the bonds to elect to treat the annual interest as income an election is effected simply by including the interest as income on a tax_return and that election is binding for all subsequent years if no election is made the interest accumulates and when the bonds mature the accumulated interest is taxable in the year the bonds mature or are redeemed in this case because petitioner’s mother did not file income_tax returns no election was made under sec_454 therefore when petitioner redeemed the bonds in the accrued interest was includable in income for that year petitioner does not dispute that the interest is includable in income petitioner’s motive in having the interest taxable to his mother’s estate is obvious if the interest is taxed as her 2a copy of the return was not offered into evidence petitioner did not explain how he arrived at the dollar_figure tax_liability shown on the return however it appears that the check tracks the deficiency determined in the notice_of_deficiency as well as the addition_to_tax and penalty plus an additional_amount the court assumes was interest counsel for respondent agreed that petitioner had sent a check for that amount but did not explain why the payment was not returned to petitioner the decision in this case will presumably determine the disposition of those funds by respondent income the tax amounts to approximately dollar_figure whereas if the interest is lumped with petitioner’s salary and other income the tax on the interest approximates dollar_figure respondent was not caught off guard by this strategy with respect to the first issue whether petitioner realized interest_income during the court sustains respondent the accrued interest on the bonds as the court held in a parallel situation in 86_tc_692 constituted income_in_respect_of_a_decedent under sec_691 which provides in pertinent part sec_691 inclusion in gross_income -- general_rule --the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period shall be included in the gross_income for the taxable_year when received of b the person who by reason of the death of the decedent acquires the right to receive the amount petitioner inherited the bonds when his mother died in petitioner was not only her sole heir but was the sole legatee in her will additionally petitioner was the named beneficiary on the bonds no election had previously been made under sec_454 by petitioner’s mother to have the annual interest on the bonds made taxable the interest on the bonds therefore accrued or accumulated and when the bonds were redeemed by petitioner that accumulated or accrued interest was includable in his income respondent agrees that following his mother’s death petitioner as her personal representative could have filed a final return on her behalf for the year in which petitioner could have elected on behalf of her estate under sec_454 to have the interest included as income for that year on his deceased mother’s final return petitioner did not do that and instead attempted to file a return on behalf of his mother’s estate for the year which was rejected by the irs since petitioner did not have knowledge of his mother’s ownership of the bonds until respondent agrees that petitioner could have under sec_301_9100-1 proced admin regs applied for an extension to file a return for her estate for to make the election under sec_454 however no such application was ever made moreover as respondent points out requests for such extensions are conditioned upon the taxpayer’s providing evidence satisfying the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief does not prejudice the interests of the government a taxpayer is deemed to have acted reasonably and in good_faith if he failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience he was unaware of the necessity for the election sec_301_9100-3 proced admin regs in this case although petitioner was not aware of the bonds until he did not act until he received the notice_of_deficiency on date almost years later petitioner is an accountant employed as a finance manager who could reasonably be expected to know of the necessity for the election consequently petitioner would not have been entitled to an extension to make the election under sec_454 the court holds therefore that the interest on the redeemed bonds constituted income to petitioner as owner of the bonds and petitioner is not entitled to the election under sec_454 respondent is sustained on this issue apkin v commissioner supra respondent determined that petitioner’s federal_income_tax return for was not filed timely and that he is liable for the addition_to_tax under sec_6651 the parties stipulated that petitioner’ sec_2001 return was mailed on date and was received by the irs on date the addition_to_tax under sec_6651 is imposed where there is failure_to_file a timely tax_return unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect under sec_6072 calendar_year taxpayers such as petitioner are required to file their income_tax returns by april following the close of the calendar_year petitioner’ sec_2001 return_due_date was not filed with the irs until date the return therefore was filed late petitioner presented no evidence to establish reasonable_cause for the delinquent filing of his return respondent therefore is sustained on this issue the final issue is respondent’s determination that petitioner is liable for the penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty in the amount of percent of any portion of an underpayment_of_tax that is attributable to causes set forth in subsection b however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6662 provides that the penalty is applicable where there is a substantial_understatement of tax a substantial_understatement exists where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatement is reduced by the portion of the understatement attributable to an item for which there was either substantial_authority for its treatment or adequate_disclosure of the relevant facts and a reasonable basis for its treatment sec_6662 there is no dispute that the understatement_of_tax in this case meets this threshold the issue however is whether petitioner had reasonable_cause for the understatement and acted in good_faith with respect to the understatement the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 further reliance by the taxpayer on the advice of a qualified adviser constitutes reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs petitioner here did not consult with a tax adviser petitioner is an accountant his position is that because he acquired the bonds by inheritance he therefore had a stepped-up_basis for the bonds which basis would include the accrued interest that rationale however has no bearing or relevance to the income_tax_liability for the accrued interest on the bonds the court therefore rejects that argument petitioner also contends he relied on the representation of an appeals officer of the irs in the form of a letter he received in connection with the income_tax return he prepared for his mother that was rejected by the irs it is apparent from the letter that the appeals officer who signed the letter was not knowledgeable about the facts surrounding the bonds moreover even if the letter is authoritative the information in that letter clearly does not account for and take into consideration all the facts of this case the law is well settled that the irs is not bound by erroneous advice of its agents or employees 345_f2d_558 respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division to account for treatment of petitioner’s payment of dollar_figure that accompanied the income_tax return on behalf of petitioner’s mother that was not returned to petitioner decision will be entered under rule
